Citation Nr: 0706280	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased rating for the post-operative 
residuals of the right knee injury with traumatic arthritis, 
status post knee replacement, currently evaluated as 30 
percent disabling.

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for degeneration medial 
meniscus with total left knee arthroplasty as secondary to 
the service-connected right knee disability. 

3.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1967 to April 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In a November 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

As a procedural matter, the Board has construed 
correspondence received from the veteran on November 17, 
2006, as a timely notice of disagreement on the issue of 
TDIU.  However, no Statement of the Case (SOC) has ever been 
issued.  Therefore, the issue will be remanded for the 
issuance of an SOC.

Next, the Board has construed correspondence received from 
the veteran on November 30, 2006, as a timely appeal on the 
issue of entitlement to service connection for PTSD.  At that 
time, he requested a Travel Board hearing.  Therefore, the 
case will be remanded to schedule such a hearing.  

The issues of entitlement to a TDIU and an increased rating 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's right knee disability is manifested by pain, 
flexion from 0 to 125 degrees reduced 20 degrees due to pain, 
and extension of 5 degrees; there is no evidence of severely 
painful motion, weakness in the affected extremity, 
limitation of extension, ankylosis, or instability.

2. The veteran did not appeal a July 2002 rating decision 
declining to reopen the claim for service connection for a 
left knee disorder as secondary to the right knee condition 
and the decision is final.

3. Evidence presented since the July 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for degeneration, medial 
meniscus, left knee as secondary to the right knee condition.


CONCLUSIONS OF LAW

1. The criteria for a current disability rating in excess of 
30 percent for post-operative residuals of the right knee 
injury with traumatic arthritis, status post knee 
replacement, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.   §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Codes (DCs) 5010, 5055 (2006).

2. The July 2002 rating decision that denied the veteran's 
claim to reopen a claim for service connection for 
degeneration, medial meniscus, left knee as secondary to the 
right knee condition is final. 38 U.S.C.A. § 7105(c) (West 
2002).

3. Evidence received since the July 2002 rating decision is 
not new and material and the veteran's claim is not reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)), imposes obligations on VA in terms 
of its duty to notify and assist claimants. Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By a February 2004 letter, VA advised the veteran of the 
essential elements of the VCAA. The veteran was advised that 
in order to establish his claims, the evidence would need to 
show a current disability related to service, that an 
existing service-connected disability had worsened, or that 
new and material evidence had been presented to reopen  his 
previously denied claim.  VA also informed him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but that he must provide 
enough information so that VA could request any relevant 
records. It told him that it was responsible for obtaining 
any evidence held by a government agency. The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claims, he should submit it to VA. This 
letter, therefore, provided the required notice of the four 
aforementioned elements. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. A March 2006 letter addressing these 
elements was sent to the veteran. 
 
Additionally, in another recent case of Kent v. Nicholson, 20 
Vet. App. 1, 21-22 (2006), the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. The VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.
In the present appeal, the veteran was provided with specific 
notice of what type of information and evidence was needed to 
reopen his claim in the February 2004 letter. 

VA and private treatment records are associated with the 
claims file.  VA has provided the veteran with a VA 
examination with respect to his right knee condition during 
the course of this appeal.  Though the VA has not provided 
the veteran with a VA examination with respect to the issue 
of service connection for degeneration, medial meniscus, left 
knee as secondary to the right knee condition, an examination 
is not necessary if no new and material evidence is received. 
38 C.F.R. 
§ 3.159(c)(4)(iii) (2006) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  As no 
new and material evidence has been presented to reopen the 
veteran's claim, a VA examination is not required. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

Increased Rating for a Right Knee Disability

The veteran seeks an increased rating for a right knee 
disability.  At his November 2006 hearing, the veteran stated 
that he had right knee pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

The veteran's right knee disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a, DC 5055 
(prosthetic replacement of the knee joint) (2006).  Under DC 
5055, 30 percent is warranted for knee replacement with 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to diagnostic codes 5256, 5261, or 
5262.  The 30 percent evaluation is the minimum rating. 
Chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity, are rated at 60 percent.  
Id.

Under DC 5256, ankylosis of the knee that is in flexion 
between 10 and 20 degrees warrants a 40 percent rating; 
ankylosis in flexion between 20 and 45 degrees warrants a 50 
percent rating; extremely unfavorable in flexion at an angle 
of 45 degrees or more warrants a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5256 (2006).

Under DC 5261, extension limited to 30 degrees warrants a 40 
percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261 
(2006).  DC 5262 governs the ratings of impairment of the 
tibia and fibula. Nonunion of the tibia and fibula with loose 
motion requiring a brace is assigned a 40 percent evaluation. 
38 C.F.R. § 4.71a, DC 5262 (2006).
 
Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved. When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DC's 5003, 5010 (2006).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca. 

As regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f). 
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

At a February 2004 VA examination, the veteran reported a 
knee replacement in 2000.  The veteran reported that if he 
walks greater than three blocks, he feels an ache in his the 
right knee joint until he gets off it and rests.  He also 
stated that if he is on his feet all day long, his right knee 
and anterior tibia hurt.  He also reported that even when he 
sits for a long period of time his right knee aches.  He 
stated that he has pain in the middle of the night.  He 
reported fatigue, decreased flexion due to pain, and flare-
ups with more activity on a daily basis.  

Upon examination, the veteran had an antalgic gait to the 
left.  On his right knee, there was a three inch medical scar 
from his first surgery.  He had decreased anterior sensation 
on his right knee, but no significant swelling or deformity.  
There was mild patellofemoral tenderness and joint line 
tenderness on the medical aspect of the joint line, but not 
the mid-line.  He had mild deep tendon reflexes 0-1 
bilaterally.  There was no appreciative crepitus.  

The veteran's right flexion was 125 to 140 degrees and 
extension was 5 degrees.  He had negative McMurray's on his 
right knee and a negative anterior draw.  X-rays showed a 
prosthesis present without evidence of complication.  The 
diagnosis was right knee traumatic arthritis status post-
ligament and meniscal repair.  The examiner reported that he 
had loss of range of motion of 20 degrees of flexion during 
flare-ups due to pain.  

In April 2004, the veteran reported chronic knee pain.  A 
July 2004 VA examination showed right knee range of motion 
from 0 to 125 degrees, effusion was negative, the right knee 
was well balanced and stable in extension, and Lachman's was 
less than 10 millimeters.  

In the present claim, an increased rating for the right knee 
disability is not warranted.  A review of the evidence shows 
that the veteran's right knee disability is manifested by 
pain, flexion from 125 to 140 degrees, and extension of 5 
degrees.  The February 2004 VA examiner also noted that the 
veteran's flare ups would cause another 20 degrees loss of 
flexion.  

Under DC 5055, a higher 60 percent rating is only warranted 
for severe painful motion or weakness in the affected 
extremity.  However, the February and July 2004 VA 
examinations and VA treatment records do not document severe 
painful motion or weakness in the affected extremity.  The VA 
examinations and treatment records document chronic knee 
pain, however, there was no objective evidence of any severe 
painful motion noted on examination.  

Additionally, a July 2004 VA examiner specifically noted that 
the right knee was stable and well balanced; there was no 
documentation of weakness.  Therefore, as there is no 
evidence of severe painful motion of weakness in the affected 
extremity,  a higher 60 percent rating under DC 5055 is not 
warranted.

Under DC 5055, intermediate degrees of residual weakness, 
pain or limitation of motion are to be rated by analogy under 
DC's 5256, 5261, or 5262.  In the present claim, a higher 
rating under DC 5256 is not warranted as there is no evidence 
of ankylosis of the knee.  A higher rating under DC 5261 is 
also not warranted.  Under DC 5261, a higher 40 percent 
rating is only warranted if the extension is limited to 30 
degrees.  

At the February 2004 VA examination, the veteran's extension 
was limited to 5 degrees.  There is no evidence of record 
showing a limitation of extension to 30 degrees.  Thus, a 
higher 40 percent rating under DC 5261 is also not warranted.  
Finally, a higher 40 percent rating under DC 5262 is not 
warranted, as there is no evidence of nonunion of the tibia 
and fibula with loose motion requiring a brace. 38 C.F.R. § 
4.71a, DC 5262.  Thus, under DC's 5256, 5261 or 5262, a 
higher rating is not warranted.

The Board has also considered separate ratings for arthritis 
and instability of the knee.  However, there is no medical 
evidence of instability of the right knee. VAOPGCPREC 23-97; 
62 Fed. Reg. 63,604 (1997).  The February 2004 VA examiner 
did not note instability nor is there any evidence of 
instability in VA treatment records.  In fact, a July 2004 VA 
examination shows a well balanced right knee. Thus, as there 
is no evidence of instability and the medical evidence shows 
that the right knee is well balanced, a separate rating for 
instability is not warranted.

Finally, the Board has also considered a separate rating 
under DC 5003 as treatment records specifically noted 
degenerative joint disease. However, arthritis was considered 
and compensated under the 30 percent evaluation already 
assigned under DC 5055. To assign a separate evaluation based 
on this condition is not permitted under the criteria. See 38 
C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes. Since 
the disability is already rated under DC 5055 for the 
underlying condition of the prosthetic replacement of a knee, 
a separate rating under DC 5003 cannot be assigned because it 
would result in rating the same manifestations or overlapping 
symptoms, known as pyramiding, which is to be avoided. 38 
C.F.R. § 4.14 (2006). 

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected right knee 
disability is worse than currently evaluated. Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). 

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. The Board finds that the medical findings, which 
directly address the criteria under which the service- 
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the veteran has not shown is that his service-
connected right knee disability has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate. While he indicated that he has 
missed work due to his right knee disability, the evidence 
does not show that he is unable to work solely due to this 
condition.  Accordingly, referral for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
is not warranted in this case.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against an increased 
rating for the post-operative residuals of the right knee 
injury with traumatic arthritis, status post knee 
replacement.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable. 38 
U.S.C.A. § 5107(b). Accordingly, the claim is denied.

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for degeneration medial meniscus with total left knee 
arthroplasty.  The Board notes that the veteran does not 
claim service connection on a direct basis for the left knee 
condition, but solely that the condition is secondary to the 
service-connected right knee disability.  The veteran was 
originally denied service connection for this decision in a 
March 1979 rating decision.  

The veteran's claim to reopen was last denied in a July 2002 
rating decision. The RO declined to reopen the veteran's 
claim for service connection for degeneration, medial 
meniscus, left knee, on the basis that the evidence submitted 
did not constitute new and material evidence as it did not 
bear directly and substantially upon the issue of 
establishing service connection.  Specifically, the veteran 
had not had not submitted evidence that the left knee 
condition was secondary to the right knee condition.  

The RO notified the veteran of this decision in August 2002; 
he did not file a notice of disagreement within one year of 
the date of notification of the rating decision. 
Consequently, that decision is final based on the evidence of 
record at that time. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108. Prior unappealed 
decisions of the RO are final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006). If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991). 

Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim. 38 C.F.R. §§ 
3.156(a) and 3.159(b). These specific provisions are 
applicable only to claims filed on or after August 29, 2001. 
As the veteran filed his claim seeking to reopen in December 
2003, the Board applied the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims. 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board. 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence considered at the time of the July 2002 rating 
decision included a July 2002 VA examination, showing that 
the veteran reported that his left knee condition resulted 
from his bad right knee.  The examiner, noting that the 
veteran had total knee replacements in December 2000, opined 
that the veteran had such grave deviation that would put 
undue forces on the left knee.  In most cases, the examiner 
stated that because of a painful condition of one lower 
extremity, an individual would just walk at a slower pace and 
adjust to reduce stressful forces on both lower extremities.  

The examiner stated, however, that there is no evidence that 
such changes result in any traumatic arthritis on the 
opposite lower extremity.  Thus, the examiner opined that the 
left knee condition is not related to or is not a consequence 
of the veteran's right knee condition.  

On the other hand, also of record was a December 2000 letter 
from Dr. Schilz showing that the veteran had significant 
injuries to his right knee while in the service and 
subsequently favored his right leg since those injuries.  Dr. 
Schilz stated that this caused increased stress placed upon 
his left knee.  September 2000 private treatment records 
showed left knee pain.  Records show that the veteran had his 
left knee replaced in December 2000 and a December 2000 
treatment record showed a satisfactory post-operative left 
knee.  

Evidence received since the July 2002 rating decision 
includes VA treatment records showing pain in the left knee 
and a July 2002 VA examination showing bilateral knee 
prostheses, without evidence of complications.  The veteran 
also testified in a November 2006 hearing that his left knee 
condition is due to his service-connected right knee 
condition.  

The Board finds that this evidence was not previously 
submitted to the RO. However, this evidence merely reconfirms 
a fact that was of record at the time of the July 2002 
decision - that the veteran currently has a left knee 
condition. However, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran's current left knee condition is due 
to the service-connected right leg condition. Such an issue 
turns on medical evidence and statutory authority. 38 
U.S.C.A. § 1112(c), 38 C.F.R. §§ 3.309(d) and 3.311. 

While the new evidence includes medical records showing left 
knee pain, it does not include a competent medical opinion 
connecting the current condition to service or the right leg 
condition. Moreover, no medical professional has related the 
veteran's right leg condition to service. 

The July 2002 VA examiner stated that there is no evidence 
that such changes result in any traumatic arthritis on the 
opposite lower extremity and opined that the left knee 
condition was not related to or is not a consequence of his 
right knee condition.  While Dr. Schilz's December 2000 
letter stated that the right leg condition caused increased 
stress placed upon his left knee, there was no finding that 
the right knee condition caused the left knee condition.  
Thus, the Board finds that this evidence does not raise a 
reasonable possibility of substantiating the claim. As such, 
this new evidence is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the claim.

The Board notes that the veteran has asserted his left knee 
condition is due to his right knee condition; however, he 
made the same argument at the time of the July 2002 rating 
decision.  Therefore, his current allegations cannot provide 
a basis to reopen the claim for service connection for a left 
knee disability.  Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(statements which are essentially a repetition of contentions 
made previously are not new evidence). Accordingly, his 
statements would not be competent to reopen the claim for 
service connection for a left knee disability.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

Accordingly, the Board finds that the evidence received 
subsequent to the July 2002 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
degeneration medial meniscus with total left knee 
arthroplasty as secondary to the service-connected right knee 
disability. 38 U.S.C.A. § 5108.


ORDER

An increased rating for the post-operative residuals of the 
right knee injury with traumatic arthritis, status post knee 
replacement, currently evaluated as 30 percent disabling, is 
denied.

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for degeneration 
medial meniscus with total left knee arthroplasty as 
secondary to the service-connected right knee disability and 
the appeal is denied.


REMAND

With respect to the claim for PTSD, in a November 2006 
substantive appeal, the veteran requested a Travel Board 
hearing.  As there is no indication in the file that he has 
withdrawn that request, the case will be returned to the RO 
to schedule such a hearing.  If he no longer desires a 
hearing, he should withdraw the request in writing.  

With respect to the claim for TDIU, the RO denied the claim 
in March 2006 and again in July 2006.  In November 2006, the 
veteran submitted correspondence which can be construed as a 
timely Notice of Disagreement; however, no SOC has ever been 
issued.  The Veterans Claims Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  In order to put this issue in the 
correct procedural posture, the Board finds that an SOC 
should be provided on the issue of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the veteran for 
a hearing before a Veterans Law Judge at 
the RO, on the issue of entitlement to a 
rating in excess of 50 percent for PTSD, 
in accordance with applicable procedures, 
and notice should be sent to the veteran 
and to his representative, as required.

2.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to TDIU.  The veteran is 
informed that the claim will be returned 
to the Board following the issuance of 
the statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


